 DECISIONS OF NATIONAL LABOR RELATIONS BOARDInland Steel Company and Keith Anwar. Case 13-CA-18759September 24, 1982DECISION AND ORDEROn January 29, 1982, Administrative Law JudgeArline Pacht issued the attached Decision in thisproceeding. Thereafter, Respondent and the Gener-al Counsel filed exceptions and supporting briefs.In addition, Respondent filed an answering brief tothe General Counsel's exceptions, and the Charg-ing Party and the General Counsel filed answeringbriefs to Respondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt her recommended Order, asmodified herein.We agree with the Administrative Law Judgethat deference to an arbitration award upholdingRespondent's discharge of alleged discriminateeKeith Anwar is not warranted under SpielbergManufacturing Company, 112 NLRB 1080 (1955),because the award was clearly repugnant to thepurposes and policies of the Act. The arbitratorfound that the general broad no-strike language inthe collective-bargaining agreement applicable toAnwar constituted an effective waiver of his rightto engage in sympathy strikes. Consequently, heconcluded that Respondent had just cause to dis-charge Anwar when he refused on and after May3, 1979, to cross a picket line established by em-ployees of another company on Respondent'spremises.In interpreting the contract, the arbitrator re-ferred both to the face of the no-strike provisionsand to collateral evidence of the parties' conductduring their 35 years of coverage by those provi-sions. He based his waiver finding on three factors:(1) Until Anwar's actions, no employee-member ofthe Union had ever refused to cross a picket lineestablished by employees of another company per-forming services on Respondent's premises; (2) theUnion had never contended that it had the right toengage in sympathy strikes; and (3) the Union hadnever urged its members to engage in sympathystrikes on numerous occasions when employees ofother companies legally picketed their employerson Respondent's premises.During his analysis of the waiver issue, the arbi-trator opined that "very few of the [Board and ju-dicial] decisions cited by the parties in support oftheir respective positions would have direct appli-cability to the facts in this case." By going beyondthe face of general broad no-strike provisions to264 NLRB No. 15find a sympathy strike waiver based on extrinsicevidence of bargaining history, however, the arbi-trator in effect engaged in a mode of analysiswhich was not clearly repugnant to the purposesand policies of the Act as interpreted by the caseswhich the parties had cited. See Gary-Hobart WaterCorporation, 210 NLRB 742 (1974), enfd. 511 F.2d284 (7th Cir. 1975), cert. denied 423 U.S. 925(1975); Keller-Crescent Co., a Division of Mosler, 217NLRB 685 (1975), enforcement denied 538 F.2d1291 (7th Cir. 1976); International Union of Operat-ing Engineers, Local 18 (Davis-McKee, Inc.), 238NLRB 652 (1978).On the other hand, the totality of bargaining his-tory evidence relied on by the arbitrator was, as amatter of law, insufficient to warrant finding awaiver of a statutory right. In particular, it is wellestablished that past failure by a union to assert astatutory right does not stop subsequent assertionof that right. E.g., Peerless Publications, Inc. (Potts-town Mercury), 231 NLRB 244, 258 (1977), enforce-ment denied on other grounds 636 F.2d 550 (D.C.Cir. 1980). Because the arbitrator did not followthis clear precedent interpreting the Act, we findthat the arbitrator's interpretation of the parties'no-strike agreement was palpably wrong. Accord-ingly, we adopt the Administrative Law Judge'sfinding that deferral is inappropriate because thearbitrator's award is clearly repugnant to the Act.'For reasons set forth fully in the AdministrativeLaw Judge's Decision, we also adopt her findingthat Respondent violated Section 8(a)(1) of the Actwhen it discharged Keith Anwar for engaging in asympathy strike.As part of the remedy for Anwar's unlawful dis-charge, the Administrative Law Judge recommend-ed that Respondent make him whole for any loss ofearnings he may have suffered from the date theApex Baler strike terminated on June 18, 1979, tothe date that reinstatement is offered. This remedydoes not accord with the Board's rule that a dis-charged striker is entitled to backpay from the dateof discharge until the date the discharged striker isoffered reinstatement. See Abilities and Goodwill,Inc., 241 NLRB 27 (1979). Accordingly, Respond-ent shall be required to make Anwar whole for anyChairman Van de Water and Member Hunter vwould defer solely onthe basis of the broad language of the no-strike clause. even thoughBoard and judicial precedent hold--and the arbitrator recognized-thatsuch language, standing alone, is insufficient to find a sympathy strikewaiver. See United States Sreel Corporatrion. 264 NLRB No 10 (1982), atfn. 5 and accompanying text. This position belies our dissenting col-leagues' assertion that deferral is warranted because the arbitrator simplywas engaged in resolving factual issues In truth, the Chairman andMember Hunter would find a waiver regardless of the extrinsic facts ofany particular case, merely because there may he some abstract set offacts under which a waiver could be found. This sie'v of the law is itselfclearly repugnant to the purposes and policies of the Act84 INLAND STEEL COMPANYloss of earnings he may have suffered from the dateof the discharge to the date that reinstatement is of-fered, with backpay and interest thereon to becomputed in the manner prescribed in F. W. Wool-worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Inland Steel Company, East Chicago, Indiana, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Insert the following as paragraphs 2(a) and(b), and reletter subsequent paragraphs according-ly:"(a) Offer Keith Anwar full reinstatement to hisformer position or, if such position no longer exists,to a substantially equivalent position, without prej-udice to his seniority or other rights and privilegesand make him whole with interest for any loss ofearnings he may have suffered from the date of thedischarge to the date that reinstatement is offered."(b) Expunge from its files any references to thesuspension and subsequent discharge of KeithAnwar on May 18, 1979, and notify him in writingthat this has been done and that evidence of thisunlawful discipline will not be used as a basis forfuture personnel actions against him."2. Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN VAN DE WATER and MEMBERHUNTER, dissenting:Contrary to the majority decision, we woulddefer to the arbitration award upholding the dis-charge of employee Keith Anwar.Respondent suspended and discharged Anwarfor refusing to cross a picket line established byemployees of Apex Baler, one of numerous con-tractors which lease space at the Company's Indi-ana Harbor Works. Pursuant to the provisions ofthe collective-bargaining agreement, the grievanceover Anwar's discharge was heard before an arbi-trator. In due course, the arbitrator issued hisaward upholding the discharge.The collective-bargaining agreement betweenRespondent and Local 1010 of the United Steel-2 In accordance with his dissent inl Olvnipic .fIdircal Corporation, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the fiormula set forth thereinworkers of America contains the following no-strike provision cited by the arbitrator:3The Union agrees that neither it nor its offi-cers, agents, representatives, or members willauthorize, instigate, cause, aid, sanction or takepart in any strike, work stoppage, sit-down,stay-in, slowdown, or other interruption or im-peding of work.The arbitrator found that "the language of theContract, supported by the uniform and consistentapplication thereof by the parties themselves, con-stitutes an effective bar to an Inland Steel employ-ee's right to engage in a sympathy strike and towithhold his services to the Company." Accord-ingly, he concluded that "the Company had theright to apply its uniform and consistent practice ofterminating employees who are absent from workfor reasons that have never been considered to beacceptable."The majority declined to defer because in theirview "the totality of bargaining history evidencerelied on by the arbitrator was, as a matter of law,insufficient to warrant finding a waiver of a statu-tory right." They noted, in this regard, that the ar-bitrator did not follow precedent because he failedto rely on the "well established [principle] that pastfailure by a union to assert a statutory right doesnot stop subsequent assertion of that right." Thus,they concluded that "[b]ecause the arbitrator didnot follow this clear precedent interpreting the Act...the arbitrator's interpretation of the parties'no-strike agreement was palpably wrong." The ma-jority's decision, in our opinion, applies an improp-er deferral standard rather than the "clearly repug-nant standard" of Spielberg Manufacturing Compa-ny, 112 NLRB 1080 (1955), which we would apply.See our dissents in Professional Porter & WindowCleaning Co., Division of Propoco, Inc., 263 NLRB136 (1982).Notwithstanding that the Board does not inferthat a general no-strike provision waives the rightof employees to honor third-party picket lines,4thequestion of waiver is one which ultimately turns onthe interpretation of the contract. From the broadI The collective-bargaining agreement contains the following no-strikereference as well:It is th, desire of the parties .to provide procedure for theprompt and equitable adjustment of grievances arising hereunder tothe end that there shall be no interruptions or impeding of work,work stoppages, slow downs, strikes, lockouts or other interferenceswith production and maintenance of the company's plant during theterm hereof4 A position with which we do not agree. See our dissent in StevensReady-Mix Concrete Corp., 263 NLRB 1280 (1982). and Member Hunter'sdissent in Consolidation Coal Company. 263 NLRB 1306 (1982) MemberHunter does not find the arbitrator's decision here clearly repugnant forthe reasons stated in his dissent in Stevens, supra85 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlanguage of the no-strike provision herein,5the ar-bitrator had at least a reasonable basis for findingthat the right to refuse to cross a picket line hadbeen waived. That the majority would interpret thecontract differently than the arbitrator is notgrounds under Spielberg for refusing to defer.Indeed, it is the arbitrator's interpretation that Re-spondent and the Union have bargained for andthat Anwar, by filing a grievance, has requested.Thus, it is not the Board's role to second-guess thearbitrator, as our colleagues elect to do by criticiz-ing the arbitrator's analysis.For the foregoing reasons, we would find thatthe arbitrator had an arguable basis for findingwaiver and, accordingly, that Anwar's honoringthe picket line was arguably unprotected. As thearbitrator's award is susceptible to a permissible in-terpretation, it cannot, in our opinion, be character-ized as clearly repugnant to the purposes and poli-cies of the Act. Accordingly, we would defer tothe grievance arbitration award and dismiss thecomplaint in its entirety.s The arbitrator noted that the same no-strike provision has appearedin collective-bargaining agreements between the parties since 1947. In thepast 35 years, he observed, neither the Union nor individual membershave ever asserted the right to engage in a sympathy strike,APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL. NOT discharge, or otherwise dis-criminate against, employees because theyengage in their statutory right to refuse tocross picket lines established by labor organi-zations other than their collective-bargainingrepresentative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL offer Keith Anwar reinstatementto his former position or, if such position nolonger exists, to a substantially equivalent posi-tion, and make him whole for any loss of earn-ings he may have suffered by giving him back-pay with interest from the date that KeithAnwar was discharged.WE WILL expunge from our files any refer-ence to the suspension and subsequent dis-charge of Keith Anwar on May 18, 1979, andWE WILL notify him in writing that this hasbeen done and that evidence of this unlawfuldiscipline will not be used as a basis for futurepersonnel actions against him.INLAND STEEL COMPANYDECISIONSTATEMENT OF THE CASEARLINE PACHT, Administrative Law Judge: Pursuantto a charge filed on May 29, 1979, a complaint issued onMay 5, 1981, alleging that Respondent violated Section8(a)(1) of the National Labor Relations Act, as amended(hereinafter the Act), by terminating the Charging Partybecause of his refusal to cross a picket line established bya stranger union. Respondent's timely answer denies anywrongdoing and affirmatively pleads that the Boardshould defer to an arbitrator's decision upholding the dis-charge.The case was heard before me on November 16 and17, 1981, in Chicago, Illinois, at which time all partieswere represented and were afforded full opportunity tobe heard and to present evidence and argument. Uponthe entire record, including my observation of the wit-nesses' demeanor, and after giving due consideration tothe briefs, I enter the following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTRespondent, a Delaware corporation, has maintainedat all material times herein an office and place of businessat 3210 Watling Street, East Chicago, Indiana (herein-after called Indiana Harbor Works), where it manufac-tures steel and related products. During the past calendaryear a representative period, Respondent in the courseand conduct of its business operations purchased and re-ceived at that facility materials and supplies valued inexcess of $50,000 which goods were shipped to said fa-cility directly from points outside the State of Indiana.The complaint alleges, the Respondent concedes, and I,therefore, find that Respondent is now, and has been atall material times herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.II. THE LABOR ORGANIZATIONS INVOLVEDLocal Unions 8180 and 1010, United Steelworkers ofAmerica, are, and have been at all material times herein,labor organizations within the meaning of Section 2(5) ofthe Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent employs approximately 19,000 workerswho are assigned to one of four plants at its IndianaHarbor Works.' For many years, the production andmaintenance employees have been represented by LocalI The facility is comprised of separate but adjacent buildings designat-ed Plants 1, 2. 3, and 4.86 INLAND STEEL COMPANY1010 of the United Steelworkers while a small number ofmasons who work throughout the facility are represent-ed by Bricklayers Local 6 of Indiana. In addition to Re-spondent's own work force, 30 or more contractors alsomaintain crews regularly assigned to the Indiana HarborWorks. One such contractor, Apex Baler,2which leasesspace in Plant 2, compresses Inland's scrap steel intobales for resale to Respondent. Apex Baler's employeesare represented by a separate Steelworkers local, No.8180. On May 1, at the expiration of their collective-bar-gaining agreement, Apex Baler employees struck in sup-port of their demands for a new contract and establishedpickets at two locations.B. The Location of PicketingPicketing by employees of contractors at the InlandSteel facility is not an uncommon phenomenon, occur-ring on an average of two or three times a year. Wit-nesses for both Respondent and the General Counselagreed that the two favored locations for picketing werenear each end of approaches to an overpass and clover-leat leading to the Plant 2 entrance. One such site was atCommonwealth Avenue, the other near an intersectionof Michigan and Guthrie approximately 1.2 miles fromPlant 2, and four to five blocks from Plant I. These werethe points at uwhich the Apex Baler pickets were sta-tioned in 1979.3Richard Bogash, president of Local 8180, testified that,at the outset of an Apex Baler strike in 1975, Inland Steelsecurity guards ordered the pickets to leave their initialpositions outside Plant 2. Picket lines then were estab-lished at Commonwealth Avenue and in the area ofMichigan and Guthrie where they experienced no fur-ther harassment from the guards. Four years later, theApex Baler pickets returned to these same locations.James Tewell, an Inland employee and member ofBricklayers l.ocl 6 of Indiana, also testified that, duringa 1978 strike by his union, pickets were stationed at thesame sites used by I.ocal 8180. He, too, related that plantsecurity guards drove the pickets away from the gate toPlant '2. They then shifted to Aldis Avenue, a publicthoroughfare approximately 50 to 75 yards away, whichlies beneath the overpass.4 When guards again orderedthem to move, they finally took up posts at Common-wealth and Michigan Avenue. Tewell acknowledged thathe learned Aldis Avenue was public property but notuntil he complained to the police about the guards' ha-rassment on the final morning of the strike. In 1972, ac-cording to Tewell, Inland guards had specifically direct-ed them to move from the Plant 2 entrance to the Com-monwealth and Michigan Avenue location. Subsequentto An\var's discharge. Teamsters, whose members work2 The contractor's correct title is Apex Steel and Supply Compan).but is comrinminl\ referred to as Apex Baler' Although emnployees working for such contractors are required topark their cars at a designated lot and then are drie.en by bus to theHarbor Works, no elidence "as adduced that picketing exer occurred atthe entrance to that lot.4 Indiana Harbor Works is situated o(n :i ast tract of land, bordered hicity and state roads Aldkh AS.,tllle. ti road which bisects the property,ail, dedicated by Inland to public use in 1956 to 1957 Respondent calledupon its chief enginetr to sort out the prisate frontm lie public sectors imand around Inland's propertrin Plant 1, also posted pickets at the Michigan and Guth-rie area.C. The Charging Party's Concerted ActivityThe events leading to Keith Anwar's discharge, stem-ming from his refusal to cross the Apex Baler picket line,are largely undisputed. Anwar, a member of Local 1010,was hired by Respondent in 1978 and assigned to Plant Ias an apprentice vocational mechanic. As he approachedthe facility at the start of his regular workshift on May 3,1979, he observed pickets at Michigan and Guthrie. Onspeaking with them, he learned that they were on strikeagainst Apex Baler which was housed in Plant 2. He alsoobtained a leaflet from them which announced that theApex Baler strike was for better wages, a cost-of-livingincrease, and insurance, and that the strikers "would ap-preciate Local 1010 support." Acting upon his belief inlabor solidarity, Anwar telephoned his supervisor andadvised him that he would not report to work as he in-tended to honor the Apex Baler picket line.Respondent notified Anwar by letter dated May 4 thatthe reason offered for his absence was unacceptable andthat if he failed to report to work within 5 days hewould be suspended prior to discharge. Anwar did notreturn and continued to observe the Apex Baler picketline. Consequently, he was suspended on May 10. Byletter of May 14, Anwar requested a hearing but askedthat it be postponed until the strike had concluded or, al-ternatively, that it be held at a neutral location awayfrom Inland Steel's premises so that he would not becompelled to cross the Apex Baler picket line.5Denyinghis request, the suspension hearing was conducted onMay 17 at Respondent's labor relations offices located inPlant I with two union officials attending the meeting onAnwar's behalf. The Company adhered to its positionthat his absence was unjustified and discharged him onMay 18.Throughout each step of the grievance procedure, theCompany maintained that Anwar's sympathy strike wasprohibited by a no-strike provision in the collective-bar-gaining agreement. Local 1010, on the other hand, insist-ed that Anwar's conduct was lawful.On May 29, 1979, Anwar filed the instant charge withthe Board's Region 13. The Regional Director deferredprocessing the matter pending arbitration in accordancewith the principles set forth in Collyer Insulated Wire, AGulf and Western Systems Co., 192 NLRB 837 (1971).At the subsequent arbitration hearing, this issue wassquarely presented: Did Anwar's honoring a strangerlocal's picket line violate the no-strike provision of thecollective-bargaining agreement between Inland Steeland Local 1010? In upholding Anwar's discharge, the ar-bitrator reasoned that, since the no-strike language hadappeared in the parties' collective-bargaining agreementsfor some 35 years,The parties have, by their conduct, construed theprovisions in a manner which would constitute awaiver of an employee's otherwise protected righta The Apex Baler strike concluded oit June 18. 1979.87 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunder the National Labor Relations Act to refuse tocross a picket line....The conduct upon which the arbitrator relied to findsupport for a waiver was:...that within the knowledge of the Company, noInland Steel employee who is a member of Local1010 ...has ever refused to report for work be-cause he did not wish to cross a picket line estab-lished by striking employees of a company that per-formed services on Inland Steel premises.... [T]heUnion has never raised a contention that it shouldbe permitted (by virtue of external law or by virtueof the terms of the Collective Bargaining Agree-ments) to honor picket lines.... There have beeninnumerable instances when employees of compa-nies who perform services on Inland Steel Compa-ny's premises have engaged in legal picketing. In noinstance, however, did Local 1010 ever urge or sug-gest to the membership that they should or couldengage in a sympathy strike.Commenting on Board and courts of appeals cases sub-mitted to him by the parties, the arbitrator stated that:"Very few of the decisions cited by the parties ...would have direct applicability to the facts in this case."D. Collective-Bargaining HistoryDuring Respondent's and Local 1010's extensive col-lective-bargaining relationship, they have been parties toa series of contracts which, since 1947, have containedseveral no-strike provisions. Article 1, section 1, titled"Purpose And Intent of The Parties," sets forth the firstsuch commitment:It is the desire of the parties ...to provide proce-dure for the prompt and equitable adjustment ofgrievances arising hereunder to the end that thereshall be no interruptions or impeding of work, workstoppages, slow downs, strikes, lockouts or other in-terferences with production and maintenance of theCompany's plant during the term hereof.A second no-strike undertaking is contained in article4, section 5.a:The Union agrees that neither it nor its officers,agents, representatives, or members will authorize,instigate, cause, aid, sanction or take part in anystrike, work stoppage, sit down, stay in, slowdown,or other interruption or impeding of work.Section 5.b adds that:Should there be a violation of subsection 5.a thereshall be no discussion or negotiation regarding thedifference or dispute during the existence of such aviolation or before normal work has been resumed.Section 5.c states in pertinent part:The Union representative will take affirmativeaction to prevent employees from engaging in theprohibited activities set forth in this section 5....Section 6 concludes with a no-lockout pledge.The collective-bargaining agreements also have includ-ed provisions outlining a grievance-and-arbitration proce-dure. The contract in effect at the time of the instant dis-putes defines a grievance in article 6, section 2, as "limit-ed to a complaint or request which involves the interpre-tation or application of or compliance with the provi-sions of this Agreement."In addition, the contract provided for binding arbitra-tion with the qualification that "the arbitrator shall havethe jurisdiction and authority only to interpret, apply ordetermine compliance with the provisions of this agree-ment. He shall have no power to add to, detract from oralter in any way the provisions of this agreement."No evidence was adduced as to Inland Steel's or Local1010's intentions at the time the above-quoted clausesoriginally were proposed, nor was testimony offered re-garding any subsequent negotiations on these matters.However, in an effort to shed some light on the reach ofthe no-strike provisions, Robert Ayers, labor relations su-perintendent, testified that during his 25 years' employ-ment with Respondent, to his knowledge, no member ofLocal 1010 refused to cross a picket line established byanother union at the facility although employees of out-side contractors assigned to the Indiana Harbor Workspicketed the plant on an average of two to three times ayear. Ayers further testified that, on past occasions, heobtained assurances from officers of Local 1010 that itsmembers would not refuse to cross another union'spicket line at the facility.Contrary to Ayers' belief, there were a few exceptionsto Local 1010's record of noninvolvement. James Tewellexplained that, when Bricklayers Local 6 struck Re-spondent in 1972 and again in June 1978, several mem-bers of Local 1010 supported them by refusing to crosstheir picket line. In fact, in 1978, one such sympatheticstriker was Anwar, who, after a few days' illness, ad-vised his supervisor that he would continue on leave be-cause he was honoring the Bricklayers picket line. WhenAnwar subsequently received a disciplinary letter warn-ing him about his absenteeism, he protested and explicitlyattributed his absence to sympathetic activity. His griev-ance was favorably resolved at the second step and thewarning letter was withdrawn with a terse explanationon the grievance form that his attendance had improved.Although other members of Local 1010 did not joinAnwar in sympathetic activity in 1979, the Union never-theless supported the propriety of his position through-out the grievance and arbitration proceedings. In addi-tion, at its annual conference in June 1979, District 31 ofthe United Steelworkers (which includes Local 1010)adopted a floor resolution which referred to the disci-pline imposed upon Anwar and several members of otherlocals who had engaged in sympathetic strikes andpledged to use "all available resources to reverse theseattacks by defending all union members victimized forhonoring picket lines ...."88 INLAND STEEL COMPANYIV. DISCUSSIONA. Deference to Arbitration Is Nor WarrantedAt the outset, a question is presented as to whether thedecision reached by the arbitrator below precludes a de-cision on the merits in this forum.Since Spielberg Manufacturing Companv, 112 NLRB1080 (1955), the Board, in preferring the voluntary reso-lution of labor disputes, has deferred to arbitration resultswhere (1) the proceedings were fair and regular; (2) theparties agreed that the proceedings were final and bind-ing; and (3) the award was not clearly repugnant to thepurposes and policies of the Act.6At the hearing in thismatter, the General Counsel and Respondent stipulatedthat the first two Spielberg criteria were satisfied, leavingas the only issue to be resolved here whether the arbitra-tor's award was clearly repugnant to the Act's pur-poses.' Resolution of that type of question in decidedcases has involved considerations such as whether the ar-bitrator followed an established line of Board and courtprecedent or arrived at a palpably incorrect conclusion.See Dreis & Krunmp Manufacturing, Inc., 221 NLRB 309(1975), enfd. 544 F.2d 320 (7th Cir. 1976); InternationalHarvester Company (Indianapolis Works), 138 NLRB 923,929 (1962), enfd. 327 F.2d 784 (7th Cir. 1964), cert.denied 377 U.S. 1003.Applying these standards to the arbitration decision inAnwar's case, I conclude that deferral is inappropriate,since there was no showing there that the pertinent caselaw was properly analyzed or applied. Consequently, theresult reached was totally at odds with the protectionsotherwise afforded to a sympathy striker under the Act.Although the arbitrator stated he had considered theBoard and court cases which the parties presented tohim, there is no way of testing this assertion since his de-cision contains no citation to those cases nor any analysisof the reasoning in them. He also stated, without furtherexplanation, that none of the cases was relevant to thefacts in the matter before him. Although facts in onecase vary considerably from those in another, discussionof the contract language in decisions such as Gary-HobartWater Corporationsor Keller-Crescent Co.9is extremelyrelevant to an analysis of the contract language in thecollective-bargaining agreement at issue here. Regardlessof divergent factual patterns, broad legal principles werearticulated in those decisions which should have been ap-plied to the grievance before the arbitrator. Reliance onprecedent, which is the essence of sound legal method-ology, played no apparent role in his decision. A review6 The Board also has engrafted onto the Spielberg doctrine the require-ment that evidence bearing on the unfair labor practice must have beenpresented to and considered by the arbitrator if the Board is to refrainfrom hearing the matter. Raytheon Company, 140 NLRB 883 (1963); Sub-urban Motor Freight. Inc., 247 NLRB 146 (1980).7 Counsel fol the Charging Party did not join in this stipulation on thegrounds that a determination of whether the proceedings were fair andregular called for a legal conclusion to be made in this forum Since Iconclude that the arbitrator's decision was repugnant to the Act, it is un-necessary to reach this other issue.8 210 NLRB 742 (1974), enfd. 511 F.2d 284 (7th Cir. 1975), cert.denied 423 U S. 925.9 217 NLRB 685 (1975), enforcement denied 538 F.2d 1291 (7th Cir.1976)of his decision plainly shows that he did not analyze thesubmitted cases or apply the reasoning set forth in themto the no-strike language in the Inland Steel labor con-tract.'°Had he done so, he could not have concludedthat Local 1010 forfeited the right to engage in sympa-thy strikes. The arbitrator based his ruling on evidencethat unit members had not refused to cross other unions'picket lines, that the Union had failed to contend "that itshould be permitted ...to honor picket lines establishedby employees of a different company," and that theUnion failed to suggest to its members "that they shouldor could engage in a sympathy strike." Finding a waiverby implication in such circumstances is antithetical to thetime-honored principle that a waiver of a statutory rightmust be expressed in clear and unmistakeable language orarise from unequivocal bargaining history. See Gary-Hobart Water Corporation, 210 NLRB at 744; Keller-Cres-cent Co., 217 NLRB at 687. Thus. the arbitrator's deci-sion "clearly ignores a long line of Board and courtprecedent." .V.L.R.B v. Gould. Inc.. Switchgear Division,638 F.2d 159 (10th Cir. 1980).Accordingly, I conclude that the arbitral award inAnwar's case is repugnant to the purpose and policies ofthe Act and is not entitled to deference by the Board.B. The Charging Party Honored a Lawful Picket LineIt has long been established that sympathy strikers areaccorded no greater protection than is available to pri-mary strikers. Therefore, if a sympathy striker honors apicket line which is illegal, whether or not he has knowl-edge of its illegality he, like the primary striker, is en-gaged in unprotected activity. Chevron U.S.A., Inc., 244NLRB 1081, 1085 (1979); Pacific Telephone and TelegraphCompany, 107 NLRB 1547 (1954).Respondent contends, for the first time here, that theApex Baler picket line was illegal secondary activity vio-lative of Section 8(b)(4)(A) of the Act. The SupremeCourt has made it clear that this provision does notoutlaw the secondary incidents of primary activity.Rather, in an effort to reconcile the competing interestsof primary strikers with those of neutral employers, pick-eting will be held unlawful only if secondary employeesare induced to engage in a strike or other concerted ac-tivity an object of which is to compel their employer oranother person to cease doing business with the struckemployer. Local 761. International Union of ElectricalWorkers [General Electric Co.] v. N.L.R.B., 366 U.S. 667,675-677 (1961).Recognizing that a fine line often exists betweenlawful primary and unlawful secondary activity, theBoard, with court approval, has formulated criteria bywhich to evaluate the legality of picketing at a commonsitus. See Sailors Union of the Pacific, AFL (Moore DryDock Company), 92 NLRB 547 (1950). Thus, picketingwill be presumed primary if (a) it is limited to timeswhen the situs of the dispute is located on the secondarypremises; (b) the primary employer is engaged in hisnormal business at the situs; (c) the picketing takes place'0 It is noteworthy that the arbitrator referred solely to the second no-strike obligation set forth in art 4. sec. 5. apparently overlooking the per-linent no-strike language In art i. %co 1. o1f the labor cointract89 DECISIONS OF NATIONAL LABOR RELATIONS BOARDreasonably close to the situs, and (d) the picketing clear-ly discloses that the dispute is solely with the primaryemployer. Id. at 549. The case law further instructs thatthese guidelines are not to be applied rigidly or indis-criminately. Rather, they are simply evidentiary aidsused to evaluate the union's conduct in its totality. SeeV:.L.R.B. v. Local 307. Plumbers, United Association ofJournevymen and Apprentices of the Plumbing and Pipe Fit-ting Industry of the United States and Canada, AFL-CIO[Myvers Plumbing], 469 F.2d 403 (7th Cir. 1972).Respondent submits that the Apex Baler picketing hadan unlawful object under the third Moore Dry Dock test.Before turning to the evidence upon which Respondentrelies to support its position. it is important to bear inmind in assessing the totality of Local 8180's picketingthat the first two Moore Dry Dock criteria are not atissue. Moreover, Respondent does not deny that thepicketing was peaceful and that apparently no effort wasmade to impede the Inland employees from reporting too r k.Respondent contends, however, that Local 8180 didnot picket reasonably close to the situs since it couldhave established its line on Aldis Avenue which is closerto Plant 2 than either of the locations chosen by theUnion. Alternatively, pickets could have been posted atthe entrance to the employees' parking lot used by out-side contractors employees. Establishing pickets at Com-monwecalth and at Michigan and Guthrie was, Respond-ent posits, cvidence of an intent to enmesh Inland Steeland its employees in Local 8180's dispute with ApexBaler. I find no merit in Respondent's contention.If. as Respondent contends, pickets were stationed atunreasonably distant places, then the responsibility forthat lies largely with Respondent. The record plainlyshows that, oil numerous past occasions, Respondent'ssecurity guards permitted and even encouraged picketsto situate themselves at the very sites which it now con-demns. It is true that Respondent is not precluded fromraising a Moore Dry Dock defense for the first timeagainst an unfair labor practice complaint. See ChevronU.S..4. Inc., vapra at 1085. That defense may not be somechanistically applied. however, as to overcome Re-spondent's condonation of identical conduct on numer-ous past occasions.Further, I find no precedent which holds that the"reasonably close" standard means that pickets must bestationed at only one location or only the closest loca-tion, as long as the objectives of the picketing are notaimed at coercing secondary employees. Respondent ac-knowledged in its brief to the arbitrator that the ApexBaler "pickets were posted at the two entrances to Plant2 off of Commonwealth and Michigan Avenues" andthat the picketing "at the two Plant 2 entrances waspeaceful." Thus, Respondent tacitly acknowledged thatthe picketing sites were appropriate. Moreover, if LocalI Respondent asserts that the evidence about favored picket line loca-tions pertained principally Io the Bricklayers who worked throughout thefacility and therefore lawfully could picket the entire plant, This assertionis simpl conltraidicted by the record When Respondent's assistant direc-ior of saflel and plant protect ion lestified as to the frequency of picket-ing at the Commonnsealth and Michigan locations, he clearly was refer-ring to tie activity of employees who s.worked for contractors at InlandSteel.8180 hoped to publicize its cause with suppliers or otherpersons having business with Apex Baler, as it was per-mitted to do,'2then posting pickets near the principalroutes leading to that plant was altogether reasonable.Respondent argues, alternatively, that the conduct andstatements made by Apex Baler pickets also revealed anillegal aim. Here, too, the evidence fails to support Re-spondent's argument. The record shows that, while con-versing with the pickets, Anwar was told that Local8180 was striking against Apex Baler and that the disputewas over economic issues with that employer. Further,the signs which the pickets carried and the leaflets theydistributed identified them as Apex Baler employees.Moreover, the leaflets asked only for Local 1010's sup-port. No evidence was presented as to the manner orform such support should take.Alternatively, Respondent suggested that Local 8180could have picketed at the parkiig lot reserved for em-ployees of outside contractors. However, employeesneed riot accept a picketing situs designated by the sec-ondary employer for its convenience. In addressing asimilar issue in Local Union 323. International Brother-hood of Electrical Workers (J. F. Hoff Electric Co.), 241NLRB 694 (1979), enfd. 642 F.2d 1266 (D.C. Cir. 1980),the Board and the court rejected the employer's argu-ment that, since a gate existed at which all Hoff employ-ees could be reached, picketing at two other sites was in-dicative of an unlawful secondary intent.In conclusion, on reviewing Local 8180's picketingconduct in its entirety, I am convinced that it was notattempting to embroil Inland Steel in its economic dis-pute with Apex Baler. It follows, therefore, that Anwarwas honoring a lawful picket line.C. The Contract Does Not Bar Sympathy StrikesAbsent a clear and unmistakeable waiver, the right ofunit employees to participate in sympathy strikes is activ-ity protected by Section 7 of the Act See Buffalo ForgeCo. v. United Steelworkers of America, AFL-CIO, 428U.S. 397, 407-408 (1976); Gary-Hobart Water Corporation,210 NLRB at 744; Keller-Crescent Co., 217 NLRB at 687.Nowhere in the relevant provisions of the collective-bar-gaining agreement at issue in this case is there an expresswaiver of the right of unit employees to honor a strangerunion's picket line. Therefore, if a commitment not toengage in sympathy strikes is to be found in this agree-merit, it must be by implication.The law is well settled that a surrender of the right toengage in sympathy strikes will not be implied from ageneral no-strike clause in a labor contract. In definingthe reach of a contractual no-strike clause, the Board,with judicial approval, consistently has held that the pro-hibition on self-help is "only as extensive as the griev-ance-arbitration procedure" which the contract affords.Gary-Hobart Corporation, supra, at 745. In other words,'2 See Local 761, IUE v. N.LR.B., supra at 672. See also United Steel-workers of America, AFL-CIO [Carrier Corp.] v. NL.R.B.. 376 U.S. 492,499 (1964), where the Court stated that, if the work perlormed by a sec-ondary employer was connected with the normal operations of the struckemployer, picketing directed at the secondary was considered primaryactivity nonetheless.90 INLAND STEEL COMPANYwhen a union forgoes the right to strike, it does so onlywith respect to disputes that are arbitrable. Sympathystrikers do not strike over the meaning of the no-strikelanguage in their collective-bargaining agreement.Rather, their conduct is precipitated by and aligns themwith another union's dispute with either the same or aseparate employer. That dispute raises no issues whichcan be resolved by resort to the sympathy striker's griev-ance procedure. It follows, therefore, that the sympathystrike is presumptively excluded from the no-strikeclause. See International Union of Operating Engineers,Local Union 18, AFL-CIO (Davis-McKee, Inc.), 238NLRB 652, 653-655 (1978); Gary-Hobart Water Corpora-tion, supra at 745-746. See also Hyster Company v. Inde-pendent Towing and Lifting Machine Association, 519 F.2d89 (7th Cir. 1975), cert. denied 428 U.S. 910 (1976).Upon evaluating the parties' agreement in light of theprinciples set forth in the above-cited cases, I find nobasis for inferring that the Inland Steel employees' rightto engage in sympathetic activity was relinquished. Theno-strike prohibition in article I, section 1, of the con-tract clearly is posed as the quid pro quo for recourse to agrievance procedure. By definition, grievances are limit-ed to those matters which come within "the provisions ofthis agreement" (emphasis supplied). Of course, the eco-nomic issues at the root of the Apex Baler strike werenot cognizable under Inland Steel's grievance machinery.Consequently, by making common cause with the ApexBaler strike, Anwar's sympathetic activity was not arbi-trable and, therefore, not proscribed by the no-strikeclause.The other provisions of the Inland Steel-Local 1010labor contract provide no basis for implying that the em-ployees are precluded from exercising their sympatheticrights. For instance, in article 4, section 5.a, a no-strikecommitment is set forth followed by a proviso in section5.b that, if a violation of 5.a occurs, no discussions or ne-gotiations regarding the dispute will occur before normalwork is resumed. A no-lockout pledge appears in section6 of the same article. Since Inland Steel and Local 1010obviously cannot discuss or negotiate the subject matterof a dispute between other employers and unions, it isclear that sections 5.a and b refer solely to discussions ornegotiations concerning the subject matter of disputes be-tween Inland Steel and Local 1010.13 Thus, both agrievance procedure and a no-lockout pledge serve asconsideration for the Union's no-strike undertaking in ar-ticle 4. The presence of the qualifying language in sec-tion 5.b clearly distinguishes this case from AmericanCyanamid, 246 NLRB 87, 89 (1979), where the Boardfound that a no-strike, no-lockout commitment, unrelatedto an arbitration clause, supported an inference that theno-strike clause precluded sympathy strikes.Article 7, section I.a, further rules out a finding thatsympathetic activity was waived. That provision express-ly prohibits the arbitrator from adding to, detractingfrom, or altering in any way the provisions of the agree-ment. The Board observed that almost identical languagein the Keller-Crescent collective-bargaining agreement'a "[Dliscussion" appears to be a reference to art. 6, sec. I, whichstates that the purpose of the grievance procedure is "to provide oppor-lunity for discussion of any request or complaint." (Emphasis supplied.)buttressed "the conclusion that the grievance machineryhere was intended to resolve only disputes arising underthe contract." Keller-Crescent Co., supra at 687, fn. 4.In the absence of an express or implied waiver of sym-pathy strikes within the terms of the collective-bargain-ing agreement itself, a waiver may nevertheless be foundwhere there is evidence "that the parties have ...at aminimum discussed the question." The Board scrutinizessuch discussions strictly, requiring that they amount to"unequivocal bargaining history evidencing an intent towaive the right to engage in sympathy strikes." Interna-tional Union of Operating Engineers, Local 18, supra at653. Here, the record is barren of any evidence that theparties ever discussed an alteration of or amendment tothe no-strike clause during the negotiations which tookplace throughout their lengthy collective-bargaining rela-tionship. Cf. American Cyanamid, supra at 87-88, wherethe Board found unequivocal evidence that the unionrepresentatives repeatedly and consistently assured man-agement during contract negotiations that its memberswould cross another union's picket line.Surely, it would have been a simple matter for Re-spondent and Local 1010 to eliminate any ambiguity intheir agreement by adopting language which simply andclearly prohibited or permitted sympathy strikes. SeeGary-Hobart Water Corporation v. N.L.R.B., 511 F.2d at289. Alternatively, the parties could have enlarged thescope of the grievance-arbitration provisions. This Re-spondent certainly knew the legal consequences whichattach to comprehensive language. The first clause of thearbitration provision in its contract with the United MineWorkers was tied to the meaning and application of theno-strike provision. Two additional clauses extended theduty to arbitrate to differences about matters not specifi-cally mentioned in the agreement and "local trouble ofany kind" Inland Steel Company v. Local Union No. 1545,United Mine Workers of America, 505 F.2d 293, 297, 298(7th Cir. 1974). On reviewing what it characterized as anexceptionally broad arbitration provision, the court ofappeals found that clauses two and three were expansiveenough to cover sympathy strikes. Id. at 298.The 1977 Inland Steel-Local 1010 contract, whichgoverned during the instant dispute, contained no suchexpansive clauses and Respondent admits that no propos-als to revise the general no-strike and narrow arbitrationprovisions were made during negotiations which tookplace that year. Thus, neither the text of the contract northe parties' collective-bargaining history affords a basisfor concluding that the contract forbade sympathystrikes.Respondent further contends, however, that a commit-ment not to engage in sympathy strikes arises from othercollateral evidence. Specifically, Respondent relies onthe following: (I) that for 35 years the same no-strikelanguage appeared in the collective-bargaining agree-ment, and no member of Local 1010 refused to cross an-other union's picket line at the Inland facility; (2) thatunion officials orally assured management on various oc-casions that its members would work behind otherunions' picket lines; and (3) that Local 1010's president91 DECISIONS OF NATIONAL LABOR RELATIONS BOARDadvised Anwar that his sympathy strike was in violationof the contract.Contrary to Respondent's assertion, evidence showedthat, as recently as 1978, Inland employees other thanAnwar refused to cross a Bricklayers picket line.'4Re-spondent's effort to disclaim knowledge of Anwar's sym-pathetic activity at that time is not persuasive since itsubmitted documents into the record which plainly showit had notice that Anwar's absence in 1978 was due inpart to his sympathy strike. Moreover, even assumingthat Respondent's factual assertion was correct, an adop-tion of its argument would mean that a waiver could bepremised on the Union's silence or failure to act. Aburden of affirmatively denying that it relinquished theright of its employees to engage in sympathy strikeswould then be imposed on the Union. Neither the Boardnor the courts have found the requisite clear and unmis-takeable waiver in such circumstances, and I decline todo so here.Testimony that, on past occasions, Local 1010's offi-cers assured Respondent that unit members would crossstranger union's picket lines at the facility also falls shortof the proof needed to establish an unequivocal waiver.If the general no-strike clause in the labor contract wasas unambiguous as Respondent contends, it would havehad no need to seek reassurance more than once thatsuch sympathy strikes would not occur. Agreement tocross particular picket lines on an ad hoc basis cannot beconverted into a permanent divestiture of a statutorilyguaranteed activity.Respondent is on no firmer ground in relying upontestimony that the Local's president advised Anwar thata resolution endorsing his sympathetic activity wouldviolate the Union's obligations under its collective-bar-gaining agreement. An unofficial communication such asthis is entitled to little weight in determining that awaiver occurred. 15 Compare Amrcar Division, ACF Indus-tries, Incorporated, 247 NLRB 138 1056 (1980) (privatediscussions between union officials and managementwhich were never communicated to membership insuffi-cient to demonstrate waiver) with St. Regis Paper Com-pany, 253 NLRB 1224 (1981) (extensive extrinsic evi-dence of uniform attitude and conduct of parties estab-lished that no-strike clause in collective-bargaining agree-ment waived sympathy strikes). Moreover, the unofficialexpression of one union agent's view must be contrastedwith substantial evidence in the record which suggeststhat Local 1010 and the Steelworkers District Councilsupported Anwar's position. Thus, the Local representedAnwar throughout the various stages of the grievance-arbitration procedure and the Steelworkers District Con-ference adopted a resolution pledging support for Anwarand other sympathetic strikers. Throughout the process-"4 Respondent suggested that no proof existed that the Local 1010members who honored the Bricklayers picket line were scheduled toreport to work. It is unlikely. however, that these sympathizers appearedat the facility for some purpose other than to perform their jobs.11 Respondent contends that, by crossing the Apex Baler picket line toattend Anwar's grievance hearing, Local 1010 officials manifested theirbelief that the no-strike clause barred sympathy strikes. I find nothing inthe parties' agreement which mandates participation in a sympathy strike.In the absence of an express prohibition of such conduct, sympathetic ac-tivity remains a matter of individual conscienceing of Anwar's discharge, the Union not only endorsedhis conduct, it also committed itself to the position thatsympathy strikes were not covered by the no-strikeclause.In sum, there was no express contract language, nobargaining history, or any definitive past conduct byunion representatives which would est.'-Iish that the em-ployees' right to engage in sympathy strikes was con-sciously yielded. Thus, there was nothing in the collec-tive-bargaining agreement which prevented Anwar frompursuing a statutorily protected right to honor a brotherlocal's lawful picket line. His discharge for engaging insuch activity thereby violated Section 8(a)(1) of theAct. 1 6CONCI USIONS OF LAW1. Inland Steel Company is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2. Local Unions 8180 and 1010, United Steelworkersof America, are labor organizations within the meaningof Section 2(5) of the Act.3. Respondent has interfered with, restrained, and co-erced employees in the exercise of rights guaranteed bySection 7 of the Act by suspending and thereafter dis-charging its employee, Keith Anwar, thereby violatingSection 8(a)(1) of the Act.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in anunfair labor practice in violation of Section 8(a)(l) of theAct, I shall recommend that it be ordered to cease anddesist therefrom and to take certain affirmative action de-signed to effectuate the policies of the Act. In findingthat Keith Anwar was unlawfully suspended and dis-charged for engaging in protected concerted activities, Ialso conclude that, in order to effectuate the purposes ofthe Act, Respondent shall be required to offer him fulland immediate reinstatement to his same or substantiallyequivalent position and make him whole for any loss ofearnings he may have suffered from the date the ApexBaler strike terminated on June 18, 1979, to the date thatreinstatement is offered, 17 with backpay and interestthereon to be computed in the manner prescribed in F.W. Woolworth Company, 90 NLRB 289 (1950), and Flor-ida Steel Corporation, 231 NLRB 651 (1977).18Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:i6 While an employee may honor another union's picket line, an em-ployer may replace but not discharge that employee. if the evidenceclearly discloses that the sole purpose of that replacement swas the contin-ued efficient operation of the business. See Gould Inc. Switchgear Divi-sion, 238 NLRB 618, fin. 2 (1978). No evidence was adduced here thatAnwar's sympathetic activity had a disruptive effect on the conduct ofInland Steel's operations.J See Gary-Hobart Water Corp., supra at 747.is See, generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).92 INLAND STEEL COMPANYORDER' 9The Respondent, Inland Steel Company, East Chica-go, Indiana, its officers. agents, successors, and assigns,shall:1. Cease and desist from:(a) Interfering with, restraining, and coercing employ-ees in the exercise of rights guaranteed in Section 7 ofthe Act by suspending and thereafter discharging its em-ployee, Keith Anwar, because he engaged in protectedconcerted activity.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed by Section 7 of the Act.2. Take the following affirmative action:(a) Offer Keith Anwar full reinstatement to his formerposition or, if such position no longer exists, to a substan-tially equivalent position, without prejudice to his senior-ity or other rights and privileges and make him wholefor any loss of earnings he may have suffered, in themanner set forth in the section of this Decision entitled"The Remedy."'9 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board. thefindings, conclusions. and recommended Order herein shall, as providedin Sec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed w&aived for all purposes.(b) Preserve and, upon request. make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its East Chicago facility copies of the at-tached notice marked "Appendix."'20Copies of saidnotice, on forms provided by the Regional Director forRegion 13, after being duly signed by the appropriaterepresentative of Respondent, shall be posted by Re-spondent immediately upon receipt thereof, in conspicu-ous places, including all places where notices to employ-ees are customarily posted, and be maintained by Re-spondent for 60 consecutive days thereafter. Reasonablesteps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.20 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "93